     Case 9:19-bk-11573-MB    Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31                 Desc
                                Main Document Page 1 of 7



 1 Richard E. Weltman (rew@weltmosk.com)
   (NY State Bar No. 1204213) (pro hac vice pending)
 2 Michael L. Moskowitz (mlm@weltmosk.com)                          FILED & ENTERED
   (NY State Bar No. 1827070) (pro hac vice pending)
 3
   Debra Kramer (dk@weltmosk.com)                                         OCT 21 2019
 4 (NY State Bar No. 1972405)
   Adrienne Woods (aw@weltmosk.com)
 5 (NY State Bar. No. 4356770) (pro hac vice pending)                CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
   Melissa A. Guseynov (mag@weltmosk.com)                            BY ortiz      DEPUTY CLERK
 6 (NY State Bar No. 4615217)
   WELTMAN & MOSKOWITZ, LLP
 7
   Attorneys for Debtor/Debtor-in-Possession
 8 270 Madison Avenue, Suite 1400
   New York, New York 10016-0601
 9 Phone: (212) 684-7800
   Fax: (212) 684-7995
10

11

12
                           UNITED STATES BANKRUPTCY COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     NORTHERN DIVISION
15
     In re                                       Case No. 9:19-bk-11573-mb
16
     HVI CAT CANYON, INC.,                       Chapter 11
17
                 Debtor and                      FINAL ORDER PURSUANT TO 11 U.S.C.
18               Debtor in Possession.          §§ 105(a), 363(b), AND 363(c) AND FED. R.
                                                    BANKR. P. 6003 AND 6004 FOR (I)
19                                                  AUTHORITY TO (A) CONTINUE
                                                    EXISTING CASH MANAGEMENT
20                                                   SYSTEM, (B) HONOR CERTAIN
                                                PREPETITION OBLIGATIONS RELATED
21                                                   THERETO, AND (C) MAINTAIN
                                                BUSINESS FORMS AND EXISTING BANK
22                                              ACCOUNTS AND (II) RELATED RELIEF

23                                               Date:        October 3, 2019
                                                 Time:        10 a.m.
24                                               Ctrm:        Courtroom 201
                                                              U.S. Bankruptcy Court
25                                                            1415 State Street
                                                              Santa Barbara, CA 93101
26                                               Judge:       Hon. Martin R. Barash

27


                                                        1
     Case 9:19-bk-11573-MB                Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31                 Desc
                                            Main Document Page 2 of 7



                Upon the Motion, dated July 30, 2019 (“Motion”), of HVI Cat Canyon, Inc., as debtor and
 1
 2 debtor in possession (“Debtor”), pursuant to sections 105(a), 363(b), and 363(c) of the Bankruptcy
 3 Code and Bankruptcy Rules 6003 and 6004, Debtor requests: (i) authority to (a) continue to use
 4 its existing cash management system (“Cash Management System”), as described herein, including
 5 the continued use of the prepetition Rabobank Account1; (b) honor certain prepetition obligations
 6
     related to the Cash Management System; and (c) maintain existing business forms; and (ii) related
 7
     relief, all as more fully set forth in the Motion; and the Court having jurisdiction to consider the
 8
     Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the
 9
10 Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and upon
11 the Dimitrijevic Declaration, the record of the Hearing and all of the proceedings had before the
12 Court; and consideration of the Motion and the relief requested therein being a core proceeding
13
     pursuant to 28 U.S.C. § 157(b); and due and proper notice of the Motion having been provided to
14
     the Notice Parties, and it appearing that no other or further notice need be provided; and a hearing
15
     having been held on August 1, 2019, to consider the relief requested in the Motion (“Interim
16
17 Hearing”), after which the Court entered an Interim Order (the “Interim Order”) granting the relief
18 requested in the Motion to the extent indicated; and Debtor having opened new debtor-in-
19 possession bank accounts (“DIP Accounts” or individual, a “DIP Account”) with Wells Fargo
20 Bank in addition to using the Rabobank Account in compliance with the requirements of the
21
     Interim Order; and the Chapter 11 Case having subsequently been transferred to the Bankruptcy
22
     Court for the Central District of California, Northern Division; and Debtor having been advised
23
     by the Office of the United States Trustee for Region 16 (“UST”) that all prepetition accounts,
24
25 including the Rabobank Account, must be closed; and Debtor having conferred with the UST,
26
27   1
         Capitalized terms not otherwise defined herein are ascribed the meaning provided in the Motion.

                                                                         2
     Case 9:19-bk-11573-MB         Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31                 Desc
                                     Main Document Page 3 of 7



     Official Committee of Unsecured Creditors (“UCC”), and counsel to UBS AG, London Branch
 1
 2 (“UBS”) regarding a proposed form of final order (“Final Order”) to enable Debtor to close the
 3 Rabobank Account in a manner designed to minimize any negative impact on Debtor’s ability to
 4 collect receivables and allow checks to clear in a timely manner; and the Court having found and
 5 determined that the relief sought in the Motion, as modified by the Interim Order and this proposed
 6
     Final Order providing for closing of the Rabobank Account, is in the best interests of Debtor, its
 7
     estate, creditors, and all parties in interest, and that the legal and factual bases set forth in the
 8
     Motion establish just cause for the relief granted herein; and after due deliberation and sufficient
 9
10 cause appearing therefor, it is hereby
11           ORDERED, that the Motion is granted on a final basis to the extent set forth herein; and
12 it is further
13
             ORDERED, that, pursuant to section 105(a) of the Bankruptcy Code, Debtor is authorized
14
     to continue to use the Rabobank Account for one (1) additional month, through November 4, 2019,
15
     after the date of entry of this Final Order, during which time Rabobank is directed to honor
16
17 transfers, as directed by Debtor, of funds among current and any new bank accounts; and it is
18 further
19           ORDERED, that on or before November 4, 2019, Debtor shall close any and all prepetition
20 accounts and transfer all funds therein located at that time to a DIP Account; and it is further
21
             ORDERED, that Debtor shall transfer all funds currently located in the Rababank Account
22
     into a DIP Bank Account; and it is further
23
             ORDERED, that Debtor shall not put any new monies into the Rabobank Account; and it
24
25 is further
26
27

                                                              3
     Case 9:19-bk-11573-MB         Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31               Desc
                                     Main Document Page 4 of 7



               ORDERED, that the Debtor will notify the UST, UCC and its secured lenders, UBS and
 1
 2 GLR, LLC (“GLR”), should it intend to open any new DIP Bank Accounts; provided, however,
 3 that nothing in this Order shall specifically authorize any such transfer; and it is further
 4             ORDERED, that Debtor shall maintain accurate records of all transfers within the Cash
 5 Management System so that all post-petition transfers and transactions shall be adequately and
 6
     promptly documented in, and readily ascertainable from, its books and records, to the same extent
 7
     maintained by Debtor prior to the Petition Date; and it is further
 8
               ORDERED, that nothing contained herein shall prevent Debtor from closing any existing
 9
10 deposit account as it may deem necessary and appropriate, and financial institutions are authorized
11 to honor Debtor’s request to close any bank accounts; provided, however, Debtor must notify the
12 UST, UCC and its secured lenders, UBS and GLR should it close any bank accounts; and it is
13
     further
14
               ORDERED, that Debtor is authorized to use its existing Business Forms and is not
15
     required to obtain new stock reflecting their status as debtors in possession; provided, however,
16
17 that Debtor will (i) make reasonable best efforts to include a reference to its status as debtor in
18 possession on its Business Form and (ii) to the extent Debtor obtains new Business Forms, Debtor
19 will cause them to identify its status as a debtor in possession; and it is further
20             ORDERED, that to the extent a bank in the ordinary course of the Cash Management
21
     System incurs an overdraft or other event giving rise to an uncovered debit, resulting from a
22
     payment made in accordance with the Interim Order Granting Debtor’s Motion Pursuant to 11
23
     U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing Adequate
24
25 Protection and Scheduling Final Hearing Pursuant to Bankruptcy Rule 4001 [ECF No. 43] (the
26 “Interim Cash Collateral Order”) or any subsequent order, the bank shall be authorized to cover
27

                                                              4
     Case 9:19-bk-11573-MB         Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31                Desc
                                     Main Document Page 5 of 7



     the overdraft or debit from funds of Debtor in its possession and available for that purpose; and it
 1
 2 is further
 3           ORDERED, that Debtor is hereby authorized to execute any additional documents and

 4 reasonably cooperate with financial institutions as may be required to carry out the intent and
 5 purpose of this Order; and it is further
 6
             ORDERED, that nothing contained in the Motion, the Interim Order, this Final Order, or
 7
     any payment made pursuant to the authority granted by this Final Order, is intended to be or shall
 8
     be construed as (i) an admission as to the validity of any claim against Debtor, (ii) a waiver of
 9
10 Debtor’s or any party in interest’s rights to dispute any claim, or (iii) approval or assumption of
11 any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code; and
12 it is further
13
             ORDERED, that notwithstanding entry of this Final Order, nothing herein shall create,
14
     nor is intended to create, any rights in favor of, or enhance the status of, any claim held by any
15
     party; and it is further
16
17           ORDERED, that notwithstanding the relief granted in this Final Order, any payments

18 made by Debtor shall be subject to, and in accordance with, the terms of any order entered by this
19 Court authorizing Debtor’s use of cash collateral, and the budget attached thereto; and it is further
20           ORDERED, that the requirements of Bankruptcy Rule 6004(a) are hereby waived; and it
21
     is further
22
             ORDERED, that notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms
23
     and conditions of this Final Order shall be immediately effective and enforceable upon its entry;
24
25 and it is further
26
27

                                                              5
     Case 9:19-bk-11573-MB         Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31               Desc
                                     Main Document Page 6 of 7



            ORDERED, that any lien granted to UBS pursuant to the Interim Cash Collateral Order
 1
 2 or any subsequent order shall apply with equal effect to the DIP Accounts; and it is further
 3          ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 4 arising from or related to the implementation, interpretation and/or enforcement of this Final
 5 Order.
 6
                                                   ###
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23        Date: October 21, 2019

24
25
26
27

                                                            6
     Case 9:19-bk-11573-MB       Doc 416 Filed 10/21/19 Entered 10/21/19 11:42:31   Desc
                                   Main Document Page 7 of 7



 1 APPROVED AS TO FORM AND SUBSTANCE:
 2 PACHULSKI STANG ZIEHL & JONES LLP
 3 [Proposed] Counsel for Official Unsecured Creditors Committee
 4
   By:/s/ Maxim B. Litvak
 5        Jeffrey N. Pomerantz
          Maxim B. Litvak
 6
 7
     O’MELVENY & MYERS, LLP
 8 Counsel for UBS AG, London Branch
 9
10
     By: /s/ Evan M. Jones
11           Evan M. Jones
             Gary Svirsky
12
13
     NO OBJECTION:
14
15 OFFICE OF THE UNITED STATES TRUSTEE
16
17 By:/s/ Brian D. Fittpaldi
18         Brian D. Fittipaldi
     Trial Attorney for Peter C. Anderson,
19 United States Trustee, Region 16
20
21
22
23
24
25
26
27

                                                       7
